Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The RCE (Request for Continued Examination) filed 10/25/21 has been entered.
3.	The amendment filed 10/25/21 has been entered.  

4.	An examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims the necessary features to clarify and distinguish the claims over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Miskin on 1/7/22.



Please rewrite the claims as follows:
1.	(Currently Amended) A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause at least one computing device to:
identify a user selection of content items stored at a client device to store on a content management system remote from the client device;
generate a visual representation of an organizational structure of the content items to be used for generating a file hierarchy for the content items on one or more storage devices at the content management system, wherein the visual representation is generated prior to transmitting the content items to the content management system and comprises placeholder icons pointing to the content items stored at the client device;
receive, based on user input via the visual representation and prior to transmitting the content items from the client device to the content management system, a modification to the organizational structure of the content items indicated by movement of a placeholder of a content item or a folder from a first position to a second position within the organizational structure to generate a custom organizational structure indicating a custom file hierarchy of the content items;
identify a transmission initiation event to begin transmitting the content items from the client device via a network to the content management system; and
in response to identifying the transmission initiation event, transmit the content items from the client device to the content management system, wherein the transmission of the content items causes the content management system to generate the custom file hierarchy of the 

2.	(Currently Amended) The non-transitory computer readable storage medium as recited in claim 1, wherein the instructions that, when executed by the at least one processor, cause the at least one computing device to identify the user selection of the content items further cause the computer device to identify the user selection of the content items within a file manager application displaying a plurality of content items stored on a storage device of the client device or on a remote third-party content management system.

3.	(Currently Amended) The non-transitory computer readable storage medium as recited in claim 2, wherein the instructions that, when executed by the at least one processor, cause the at least one computing device to generate the visual representation of the organizational structure of the content items to be used for generating a file hierarchy for the content items on the one or more storage devices at the content management system further cause the computing device to generate an initial organizational structure of the content items based on a storage structure of the content items within the storage device of the client device or within the remote third-party content management system.

4.	(Currently Amended) The non-transitory computer readable storage medium as recited in claim 3, wherein the instructions that, when executed by the at least one processor, cause the at least one computing device to receive the modification to the organizational structure of the content items further cause the computer device to generate the custom organizational structure without modifying the storage structure of the content items within the storage device of the client device and without modifying the storage structure within the remote third-party content management system.

5.	(Currently Amended) The non-transitory computer readable storage medium as recited in claim 1, wherein the instructions that, when executed by the at least one processor, cause the at least one computing device to receive the modification to the organizational structure of the content items further cause the computing device to detect a user interaction to add, move, or delete a content item within the organizational structure. 

6.	(Currently Amended) The non-transitory computer readable storage medium as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the at least one computing device to generate, and transmit to the content management system, the metadata representing the custom organizational structure of the content items.

7.	(Currently Amended) The non-transitory computer readable storage medium as recited in claim 6, wherein the instructions that, when executed by the at least one processor, cause the at least one computing device to transmit the metadata further cause the computing device to transmit the metadata to the content management system prior to transmitting the content items to the content management system.

8.	(Original) The non-transitory computer readable storage medium as recited in claim 7, further comprising instructions that, when executed by the at least one processor, cause the at least one computing device to:
determine an additional modification to the custom organizational structure;
update the metadata to represent the custom organizational structure with the additional modification; and
transmit the updated metadata to the content management system.

9.	(Previously Presented) The non-transitory computer readable storage medium as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the at least one computing device to:
determine that the modification to the organizational structure of the content items occurred within a first application;
receive a request to transmit the content items from the client device to the content management system using a second application separate from the first application; and
transmit, using the second application, the content items from the client device to the content management system.
10.	(Currently Amended) A system comprising:
at least one processor; and
a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to:
identify a user selection of a content items stored at a client device to store on a content management system remote from the client device;
generate a visual representation of an organizational structure of the content items to be used for generating a file hierarchy [[of]]for the content items on one or more storage devices at the content management system, wherein the visual representation is generated prior to transmitting the content items to the content management system and comprises placeholder icons pointing to the content items stored at the client device;
receive, based on user input via the visual representation and prior to transmitting the content items from the client device to the content management system, a modification to the organizational structure of the content items indicated by movement a placeholder of a content item or a folder from a first position to a second position within the organizational structure to generate a custom organizational structure indicating a custom file hierarchy of the content items;
identify a transmission initiation event to begin transmitting the content items from the client device via a network to the content management system; and
in response to identifying the transmission initiation event, transmit the content items from the client device to the content management system, wherein the transmission of the content items causes the content management system to generate the custom file hierarchy of the custom organizational structure and store the content items at the one or more storage devices of the content management system according to metadata representing the custom file hierarchy.

11.	(Currently Amended) The system as recited in claim 10, wherein the instructions that, when executed by the at least one processor, cause the system to identify the user selection of the content items further cause the system to identify the user selection of the content items within a file manager application displaying a plurality of content items stored on a storage device of the client device or on a remote third-party content management system.

12.	(Currently Amended) The system as recited in claim 10, wherein the instructions that, when executed by the at least one processor, cause the system to receive the modification to the organizational structure of the content items further cause the system to detect a user interaction to add, move, or delete a content item within the organizational structure.

13.	(Currently Amended) The system as recited in claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to:
generate, and transmit to the content management system, the metadata representing the custom file hierarchy indicated by the custom organizational structure of the content items; and
wherein the instructions that, when executed by the at least one processor, cause the system to transmit the metadata cause the system to transmit the metadata in parallel with transmitting the content items to the content management system.
14.	(Currently Amended) The system as recited in claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to: 
generate, and transmit to the content management system, the metadata representing the custom file hierarchy indicated by the custom organizational structure of the content items; and 
wherein the instructions that, when executed by the at least one processor, cause the system to transmit the metadata cause the system to transmit the metadata prior to transmitting the content items to the content management system.

15.	(Previously Presented) The system as recited in claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to:
determine that the modification to the organizational structure of the content items occurred within a first application;
receive a request to transmit the content items from the client device to the content management system using a second application separate from the first application; and
transmit, using the second application, the content items from the client device to the content management system.

16-20.	(Canceled)

21.	(Currently Amended) A computer-implemented method comprising:
identifying a user selection of content items stored at a client device to store on a content management system remote from the client device;
generating a visual representation of an organizational structure of the content items to be used for generating a file hierarchy for the content items on one or more storage devices at the content management system, wherein the visual representation is generated prior to transmitting the content items to the content management system and comprises placeholder icons pointing to the content items stored at the client device;
receiving, based on user input via the visual representation and prior to transmitting the content items from the client device to the content management system, a modification to the organizational structure of the content items indicated by movement a placeholder of a content item or a folder from a first position to a second position within the organizational structure to generate a custom organizational structure indicating a custom file hierarchy of the content items;
identifying a transmission initiation event to begin transmitting the content items from the client device via a network to the content management system; and
in response to identifying the transmission initiation event, transmitting the content items from the client device to the content management system, wherein the transmission of the content items causes the content management system to generate the custom file hierarchy of the custom organizational structure and store the content items at the one or more storage devices of the content management system according to metadata representing the custom file hierarchy.

22.	(Previously Presented) The computer-implemented method as recited in claim 21, further comprising:
determining that the modification to the organizational structure of the content items occurred within a first application;
receiving a request to transmit the content items from the client device to the content management system using a second application separate from the first application; and
transmitting, using the second application, the content items from the client device to the content management system.

23.	(Previously Presented) The computer-implemented method as recited in claim 21, wherein generating the visual representation of the organizational structure of the content items to be used for the content items at the content management system comprises generating an initial organizational structure of the content items based on a storage structure of the content items within the storage device of the client device or within the remote third-party content management system.


24.	(Previously Presented) The computer-implemented method as recited in claim 21, further comprising:
detecting an interruption of a transmission of the content items from the client device to the content management system;
receiving an additional transmission event to resume transmitting the content items to the content management system; and
resuming, in response to the additional transmission event, transmitting the content items from the client device to the content management system according to the customer organizational structure indicating the custom file hierarchy of the content items previously provided to the content management system.

25.	(Previously Presented) The computer-implemented method as recited in claim 24, wherein the transmission event to begin transmitting the content items from the client device to the content management system occurs within a web-based online interface and the additional transmission event to resume transmitting the content items to the content management system occurs within a standalone application interface.

5.	The following is an examiner’s statement of reasons for allowance: The amendment filed 10/25/21 and the Examiner’s amendment together place the application into condition for allowance by incorporating into the independent claims the necessary features to clarify the claims and overcome the prior art of record.  The amendment filed 10/25/21 brings out the placeholder details, the user input via the visual representation, and generating the custom file hierarchy of the custom organizational structure and storing the content items at the storage device of the content management system according to the custom file hierarchy.  The Examiner’s amendment clarifies and explicitly recites in the independent claims that the content management system is remote from the client device, the content items are transmitted via a network, and also brings in the metadata feature, such that wherein the transmission of the content items causes the content management system to generate the custom file hierarchy of the custom organizational structure and store the content items at the one or more storage devices of the content management system according to metadata representing the custom file hierarchy.  The prior art does have content management systems, some which are even modifiable, but these do not show all of the features of the independent claims as now amended, including generating the custom file hierarchy by movement of the placeholder icons prior to transmitting the content items, in combination with all the other features of the independent claims.  Independent claims 1 (non-transitory medium), 10 (apparatus), and 21 (method) as amended are not set forth in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174